Pee Curiam:
Judgment unanimously reversed on the law and new trial granted, with thirty dollars costs to the appellant to abide the event.
Both plaintiff and defendant having moved for the direction " of a verdict upon the complaint and counterclaim, all questions of law and fact were left to the court.
Defendant did not waive his right to go to the jury after the court granted plaintiff’s motion, since, after the court had granted the plaintiff’s motion, defendant moved to go to the jury. The motion to go to the jury was made in time. Its effectiveness was not impaired by a failure to specify the particular question to be submitted to the jury. (Brown Paint Co. v. Reinhardt, 210 N. Y. 162.)
Present: Cropsey, Lazansky and MacCrate, JJ.